Citation Nr: 9918541	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  96-19 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The appellant served on active duty from February 1971 to 
January 1973 and from June to October 1991, to include 
service in Southwest Asia from July to October 1991.  He also 
has service in the Army Reserve.

This case comes before the Board of Veterans Appeals (Boar) 
on appeal of decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) in Zarycki v. Brown, 6 Vet.App. 91 (1993) set forth 
the framework for establishing the presence of a recognizable 
stressor which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 1991).  

Regarding noncombat stressors, the Court held that "credible 
supporting evidence" means that the veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a noncombat stressor; nor can credible supporting evidence 
of the actual occurrence of an in-service stressor consist 
solely of after-the-fact medical nexus evidence.

In West v. Brown, 7 Vet.App. 70 (1994), the Court further 
elaborated on the analysis in Zarycki.  In Zarycki, the Court 
held that in addition to demonstrating the existence of a 
stressor, the facts must also establish that the alleged 
stressful event was sufficient to give rise to PTSD.  Id. at 
98-99.  In West, the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  The Court also 
held in West that a psychiatric examination for the purpose 
of establishing the existence of PTSD was inadequate for 
rating purposes because the examiners relied, in part, on 
events whose existence the Board had rejected.

In approaching a claim for service connection for PTSD, the 
question of the existence and character of an event claimed 
as a recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators, having given due 
consideration to all matters of credibility raised by the 
record, conclude that the record establishes the existence 
and character of such an alleged stressor or stressors, then 
and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.

In such a referral, the adjudicator should specify to the 
examiner(s) precisely what stressors have been accepted, as 
established by the record, and the medical examiner(s) must 
be instructed that only those events may be considered in 
determining whether stressors, to which the appellant was 
exposed during service, were of sufficient severity as to 
have resulted in current psychiatric symptoms. 

The appellant during his hearing before a member of the Board 
sitting at Boston, Massachusetts in March 1999 testified to 
two stressors.   The first stress occurred in December 1972 
when the veteran was stationed in Quatanomo Bay, Cuba.  At 
that time while on guard duty he shot a civilian who was 
approaching the fence.  His second stressor occurred in 
Kuwait City.  At that time he job was to retrieve damaged 
vehicles.  In the process he was exposed to body parts.  He 
also stated that he was receiving on going treatment at a VA 
medical facility for his PTSD.

38 C.F.R. § 3.304(f) provided that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.

During the course of the appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997.  The RO has not had the opportunity to review the 
revised regulation in conjunction with the veteran's claim 
for PTSD.

In view of these facts, the Board is of the opinion that 
additional development is warranted.  Accordingly, the case 
is Remanded for the following actions:

1.  The RO furnish the appellant the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
current treatment for his psychiatric 
illness.  The RO should provide the 
veteran with another opportunity to 
submit additional information regarding 
his reported stressors.  

He should be informed that he may submit 
statements from fellow service members or 
others who witnessed or knew of the 
alleged events at the time of their 
occurrence.  He should be notified that 
he has the opportunity to submit 
additional evidence and arguments in 
support of his claim.  

2.  The RO should obtain the current 
treatment records from the VA medical 
facility in Brockton Massachusetts.

3.  The RO should contact the appropriate 
source(s) in order to obtain copies of 
the veteran's personnel records for both 
periods of active duty.  The appropriate 
sources should be in order that an 
attempt be made to verify the shooting 
which occurred in December 1972 at 
Guantanamo Bay, Cuba.  The veteran's unit 
was Headquarters Company, 2nd Battalion, 
8th Marines.  The appropriate sources 
should also be contacted to verify the 
report stressors in the Persian Gulf, to 
include the mission of the veteran's 
unit.  The appellant's unit was MTCM 22nd 
Sup Com.

4.  If the RO verifies the stressor(s), 
VA examinations should be conducted by a 
Board of two psychiatrists and a 
psychologist in order to determine the 
nature and severity of any psychiatric 
illness, to include PTSD.  The claims 
folder and a copy of this Remand must be 
made available to the examiners in 
conjunction with the examinations.  All 
indicated tests are to be conducted. The 
RO is to inform the examiners that only a 
stressor(s) which has been verified by 
the RO may be used as a basis for a 
diagnosis of PTSD.

If the diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiners should specify whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
post-traumatic stress disorder; and 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce post-traumatic 
stress disorder by the examiners.  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

5.  Thereafter, the RO should 
readjudicate the issue in appellate 
status.

If the benefit sought is not granted the appellant and his 
representative should be furnished a supplemental statement 
of the case, to include the old and the revised 38 C.F.R. 
§3.304, and an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


